                        Case 3:20-cv-01626-JD Document 127-3 Filed 09/21/21 Page 1 of 4




                   1 C. Brandon Wisoff (State Bar No. 121930)
                     bwisoff@fbm.com
                   2 Farella Braun + Martel LLP
                     235 Montgomery Street, 17th Floor
                   3 San Francisco, California 94104
                     Telephone: (415) 954-4400
                   4 Facsimile: (415) 954-4480

                   5 Maeve L. O’Connor (appearance pro hac vice)
                     Elliot Greenfield (appearance pro hac vice)
                   6 Brandon Fetzer (appearance pro hac vice)
                     Debevoise & Plimpton LLP
                   7 919 Third Avenue
                     New York, New York 10022
                   8 Telephone: (212) 909-6000
                     Email: mloconnor@debevoise.com
                   9 Email: egreenfield@debevoise.com
                     Email: bfetzer@debevoise.com
                  10
                     Attorneys for Defendants
                  11 ROBINHOOD MARKETS, INC.;
                     ROBINHOOD FINANCIAL LLC;
                  12 ROBINHOOD SECURITIES, LLC

                  13                           UNITED STATES DISTRICT COURT

                  14                         NORTHERN DISTRICT OF CALIFORNIA

                  15                                SAN FRANCISCO DIVISION

                  16

                  17   IN RE ROBINHOOD OUTAGE                      Master File 3:20-cv-01626-JD
                       LITIGATION
                  18                                               DECLARATION OF JESPER
                                                                   JOHANSSON IN SUPPORT OF MOTION
                  19                                               TO RETAIN CONFIDENTIALITY
                  20                                               Judge: Hon. James Donato
                                                                   Ctrm: 11, 19th Floor
                  21
                                                                   PUBLIC – REDACTS MATERIAL THAT
                  22                                               IS CONDITIONALLY FILED UNDER
                                                                   SEAL
                  23

                  24

                  25

                  26

                  27

                  28
Farella Braun +
  Martel LLP

                            JOHANSSON DECL. ISO MOTION TO RETAIN CONFIDENTIALITY - 20-cv-01626-JD
                         Case 3:20-cv-01626-JD Document 127-3 Filed 09/21/21 Page 2 of 4




                   1          I, Jesper Johansson, declare as follows:

                   2          1.     I am currently an employee of Robinhood Markets, Inc. (collectively with

                   3 Robinhood Financial LLC and Robinhood Securities, LLC, “Robinhood”), a Defendant in the

                   4 above captioned action. I have personal knowledge of the matters set forth herein and I could and

                   5 would testify competently hereto, if called upon to do so.

                   6          2.     My current title is Head of Cyber Risk and Compliance. My responsibilities

                   7 include the evaluation and remediation of potential cybersecurity risks that may appear within the

                   8 course of Robinhood’s operations.        Criminals are increasingly sophisticated, and technology

                   9 companies such as Robinhood must be extremely vigilant about what information is made public
                  10 in order to avoid cybersecurity incidents. Descriptions of the manner in which Robinhood’s

                  11 systems are architected provide valuable insights that could later be used by a bad actor to

                  12 penetrate Robinhood’s systems, putting customers at risk.           Similarly, descriptions of how

                  13 Robinhood models and responds to cybersecurity threats are also valuable insights for a bad actor.

                  14 For these reasons, such information is generally not publicly disclosed and is tightly guarded.

                  15          3.     I understand that Plaintiffs in this action are challenging certain testimony from the

                  16 depositions of Denali Lumma and Nick Dellamaggiore. The public disclosure of this testimony

                  17 would provide valuable insight into how Robinhood develops and maintains critical infrastructure,

                  18 placing the company at increased risk of future cyber incidents.

                  19          4.     I understand Plaintiffs are challenging the confidentiality of the underlined portion
                  20 of Dellamaggiore’s transcript:

                  21                 Q. Since March of 2020, how many SEV 0 outages have there been?

                  22                 A. I’m trying to think. When was that one? I think there’s only been one, as I
                                     recall.
                  23

                  24                 Q. Do you recall the date?

                  25

                  26

                  27

                  28
                                                                         2
Farella Braun +
  Martel LLP
                              JOHANSSON DECL. ISO MOTION TO RETAIN CONFIDENTIALITY - 20-cv-01626-JD
                         Case 3:20-cv-01626-JD Document 127-3 Filed 09/21/21 Page 3 of 4




                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9               ··
                  10

                  11

                  12
                              5.
                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20
                              6.        I understand Plaintiffs are challenging the confidentiality of the underlined portion
                  21
                       of Lumma’s transcript:
                  22
                                        Q. Do you have any other examples of how Robinhood was not professional?
                  23
                                        MS. O’CONNOR: Objection.
                  24

                  25                    A. In the course of trying to define systemic and strategic programs that would
                                        address the unsound foundational aspects of Robinhood, we discovered some
                  26                    things that were quite surprising.

                  27               · · ·One discovery that we made by an engineer who I directed to go and assess the
                                        highest risk debt or highest risk gaps uncovered the fact that we did not have
                  28
                                                                           3
Farella Braun +
  Martel LLP
                              JOHANSSON DECL. ISO MOTION TO RETAIN CONFIDENTIALITY - 20-cv-01626-JD
0;5=487:"1:>69;<6"30,"211'.**1#+$)&#&2+1#-*&2#(/$(0'1&--%+
                                Case 3:20-cv-01626-JD Document 127-3 Filed 09/21/21 Page 4 of 4

                            !


                        !                !
                                         j!j!j                                                                                            !
                       "!                                                                                                     !
                                                                                                                                          !
                       #!
                                                                                                                                      !
                       $!                                                   !
                                         !
                       %!                j!j!j                                                                                !
                                                                                                                                  !
                       &!                                                                                             !
                                                    !
                       '!
                                         !
                       (!                                                                                                                     !

                       )!                                                                                                                     !

                       *!                                                                                                                     !

                        !                                                                                                                     !

                       "!                                                                                                                     !

                       #!                                                                                                                     !

                       $!                                                                                                                     !

                       %!                                                                                                                     !

                       &!                                                                                                                     !

                       '!                                                                                  !!!!!!!!

                       (!          ]!1:AC/.:!D01:.!M:0/C9J!26!M:.lD.J!9N/9!9N:!62.:I240I!45!9.D:!/01!A2..:A9,!

                       )! Te:AD9:1!9N45!" 59!1/J!26!8:M9:@=:.!"*" K!/9!]55/mD/NK!3/5N40I920,!

                      "*!          !!!

                      " ! !                                                          !                                    !
                                                                                     bT8HT\!bR^Y;88R;!!
                      ""!                                                            !
                                                                                     !
                      "#!          !

                      "$! !

                      "%!

                      "&!

                      "'!

                      "(!
                          !                                                     $!
    !"#$$!%&"!'(%)%
     *!"+#$% !%
                        ! !
                                       !"#$%%!$&'()*+&,%!&-!.,!$&.!&/(.#,$&)!$0,'($.,#*,.1&2&342562478382 '&
